Citation Nr: 0013282	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  97-10 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disability.  

2.  Entitlement to a compensable disability evaluation for 
left leg grenade wound residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from February 1950 to February 
1953 and from May 1953 to April 1956.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1997 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which, in pertinent part, 
determined that the veteran had not submitted a well-grounded 
claim of entitlement to service connection for a chronic skin 
disability; denied the claim; and denied a compensable 
evaluation for the veteran's service-connected left leg 
grenade wound residuals.  In October 1997, the veteran was 
afforded a hearing before a Department of Veterans Affairs 
(VA) hearing officer.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  

The veteran has submitted an informal application to reopen 
his claim of entitlement to service connection for right knee 
shell fragment wound residuals and an informal claim for 
service connection for back shell fragment wound residuals.  
It appears that the RO has not had an opportunity to act upon 
the application and the claim.  Absent an adjudication, a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Acting 
Board Member cannot have jurisdiction of the issues.  38 
C.F.R. § 19.13 (1999).  The United States Court of Appeals 
for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issues are referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(1999).  


FINDINGS OF FACT

1.  The veteran was treated for a ringworm infection (tinea) 
of the neck which resolved without chronic residuals.  

2.  A chronic skin disability was not shown during active 
service or for several years thereafter.  The record contains 
no competent evidence attributing the veteran's current 
chronic skin disability to active service.   

CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic skin 
disability.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  In Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the Court of 
Appeals for the Federal Circuit held that the VA has a duty 
to assist only those claimants who have established 
well-grounded claims.  The Court has clarified that the VA 
cannot assist a veteran in developing a claim which is not 
well-grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

An August 1953 Army treatment record notes that the veteran 
was diagnosed with a ringworm infection of the neck and 
prescribed fungicidal ointment and powder.  At his February 
1953 and February 1956 physical examinations for service 
separation, the veteran was found to exhibit no chronic skin 
disabilities.  

Private clinical documentation from Robert I. Garnet, D.P.M., 
dated between January 1996 and September 1996 conveys that 
the veteran complained of a reoccurrence of a skin 
disability.  He reported that he had been previously treated 
for dermatitis lichens chronicas simplex.  An impression of 
dermatitis was advanced.  In an August 1996 written 
statement, the veteran advanced that he suffered from a 
severe skin disability as the result of his military duties 
handling material with the Army Chemical Corps while 
stationed in Germany.  

A February 1997 treatment record from K. A. Rosen, M.D., 
notes that the veteran presented a long history of 
intermittent rashes.  On examination, the veteran exhibited 
sub-acute/chronic dermatitis on the ankle areas and the right 
thumb.  An impression of "psoriasis or lichen simplex 
chronicus" was advanced.  A March 1997 treatment entry from 
Dr. Rosen indicates that the veteran was diagnosed with 
lichen simplex chronicus.  

In his April 1997 substantive appeal, the veteran stated that 
he had a chronic skin disability ever since his return from 
Korea.  He advanced that he had an accident while handling 
"all types of gases + chemicals" at a chemical depot in 
Germany.  

At the hearing on appeal, the veteran testified that he had 
served with the Army Chemical Corps in Germany and handled 
blister and other gasses.  He reported that: some of the 
chemicals had spilled on his feet; he did not seek medical 
treatment secondary to his contamination; and he currently 
had foot scars related to the exposure.  The veteran related 
that his chronic skin disability was initially manifested 
following service separation in 1962 and was first treated in 
the 1970's.  

At a December 1997 VA examination for compensation purposes, 
the veteran complained of minor itching which was controlled 
by a prescribed cream and chronic dermatitis of the feet.  He 
presented a history of inservice mustard gas exposure and the 
post-service onset of lichen simplex chronicus secondary to 
his inservice chemical exposure.  An impression of "fairly 
typical lichen simplex chronicus" was advanced.  The 
examiner commented that "lichen simplex chronicus is a 
condition resulting primarily from chronic itching and 
scratching" and "the areas of involvement are fairly 
typical for this condition."  

While the veteran's service medical records reflect that he 
was treated for a ringworm infection (tinea) of the neck, the 
reports of his May 1953 and February 1956 physical 
examinations for service separation identify no chronic skin 
disabilities.  Such findings are consistent with a 
determination that the veteran's inservice skin disability 
resolved itself without chronic residuals.  The first 
clinical documentation of a chronic skin disability is dated 
in 1996, some thirty-nine years after service separation.  
The record contains no medical opinion linking the veteran's 
current lichen simplex chronicus to active service.  

Indeed, the veteran's claim is supported solely by his 
accredited representative's statements and his own testimony 
and statements on appeal.  The Court has held that lay 
assertions of medical causation do not constitute competent 
evidence to render a claim well-grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the accredited 
representative or the veteran is a medical professional.  To 
the extent that the lay statements attempt to question a 
medical diagnosis or other clinical determinations as to the 
origins or existence of the claimed disability, such 
statements may not be considered as competent evidence.  The 
veteran's beliefs, even when firmly held, are not competent 
and do not establish a well-grounded claim.  

The report of the December 1997 VA examination for 
compensation purposes notes that the veteran had a history of 
lichen simplex chronicus secondary to his inservice chemical 
exposure.  The VA examiner advanced no specific details of 
the alleged chemical exposure or the alleged resulting 
chronic skin disability.  The comments were apparently based 
solely upon the veteran's subjective history.  In reviewing a 
similar factual scenario, the Court has held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical evidence" 
satisfying the Grottveit requirement.  
Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (as to 
determination of whether evidence is 
"new and material" for purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 
8 Vet. App 406, 409 (1995).  
As the record contains no competent evidence establishing 
that a chronic skin disability originated during active 
service, the Board concludes that the veteran's claim for 
service connection is not well-grounded.  The veteran has not 
advanced that he sustained the claimed disorder in combat.  
In light of this fact, the Board finds that the provisions of 
38 U.S.C.A. § 1154 (West 1991) do not serve to advance his 
claim.  See Libertine v. Brown, 9 Vet. App. 521 (1996). 
Accordingly, the instant claim is denied.  38 U.S.C.A. § 5107 
(West 1991).  The veteran is informed that if he is able to 
produce competent evidence attributing the onset or 
aggravation of the claimed disability to active service, he 
should petition to reopen his claim.  


II.  Doctrine of Doubt

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no evidence to weigh or balance.  


ORDER

Service connection for a chronic skin disability is denied.  


REMAND
I
The veteran asserts that the record supports assignment of a 
compensable evaluation for his left leg grenade wound 
residuals.  The veteran's service medical records indicate 
that he was injured by a grenade blast during combat in Korea 
in December 1950 and sustained a left knee shrapnel wound. At 
the October 1997 hearing on appeal, the veteran testified 
that his left leg shell fragment wound residuals were 
manifested by knee pain, swelling, limitation of motion, and 
an occasional inability to walk.  In reviewing the report of 
the December 1997 VA examination for compensation purposes, 
the Board observes that the examiner did not identify the 
specific muscle group or groups affected by the veteran's 
left leg shell fragment wound residuals.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his left leg shell fragment wound 
residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should identify all muscle 
groups affected by the veteran's left leg 
shell fragment wound residual; the 
limitation of activity imposed by his 
shell fragment wound residuals; and any 
associated pain with a full description 
of the effect of the disabilities upon 
his ordinary and vocational activities.  
Any muscle injury, no matter how slight, 
must be identified.  The examiner should 
grade strength of the affected muscle 
groups.  The claims file, including a 
copy of this REMAND, should be made 
available to the examiner.  The 
examination report should reflect that 
such a review was conducted.  

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his claim for 
increased compensation benefits will be 
denied.  However, the Secretary of the VA 
must show a lack of good cause for 
failing to report.  Further, the VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

3.  The RO should then readjudicate the 
veteran's claim of entitlement to a 
compensable evaluation for his left leg 
shell fragment wound residuals with 
express consideration of the 
applicability of 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.56 (1999) and the Court's 
holdings in Ferraro v. Derwinski, 1 Vet. 
App. 326, 330 (1991) and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference 


should be drawn from it regarding the final disposition of 
the veteran's claim.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

 

